Order directing certain records and papers be impounded with the clerk of Special Term, Part 2, with the right of inspection by the attorneys for plaintiffs or the defendant, modified by striking therefrom the provision that they remain in the custody of the clerk “ until further order of the judge making this order ” and substituting therefor the words “ until further order of a justice of this court,” and as so modified, affirmed, with ten dollars costs and disbursements to respondents. No opinion. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.